DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

 Claim Objections
Claim 21 is objected to because of the following informalities:  applicant recites “batter” instead of “battery”.  Appropriate correction is required.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The substrate (110) of the prior art is taught to be typically 50µm [0058] and provide structural support for the cell thereon, this is materially different from the claimed range of the instant claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the first battery layer" and "the second battery layer".  There is insufficient antecedent basis for this limitation in the claim. From the specification, the base battery is the same construction as subsequent electrochemical cells, just inverted relative to the base. The claim is indefinite because “the first battery layer” does not distinguish between the first battery layer of the stack, applicant’s base battery, or the first battery layer of the subsequent batteries, a second or subsequent battery in the stack. For the purposes of examination, claim 12 is interpreted such that “first battery layer” reads on the base battery since that is the first battery relative to the stack.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14-15, 17, 20-22, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al (PGPUB 2017/0104195).
Claim 10: Bedjauoi teaches an electronic system and a plurality of film batteries within a package [Abstract]. Each of the film batteries [Fig 3]. Is taught to be within a package [Fig 4] whereby two conducting vias (471, 472) are common to teach of the batteries and comprise the film batteries therebetween [Fig 4, 5, 9]. The prior art establishes it is known to use a ‘head-to-toe’ configuration to  increase the power flux density [0080; Fig 10]. In this situation, the prior art ‘head’ cell is interpreted to be applicant’s base and prior art ‘toe’ cell is interpreted to be applicant’s two or more battery layers. The ‘head’ battery is interpreted to be shown by feature (1020) [Fig 10]. Applicant’s base substrate and protection layer do not have structural limitations separate from being associated with different cells in the stacking direction, applicant teaches each cell to comprise a layer for support and protection for short-circuit and mechanical failure [Fig 10]. Each film battery comprises a battery element located on the protection layer or base substrate as well as an insulator between cells [Fig 10]. The insulator of the instant claim is interpreted to be met by feature (792), an overmould resin which is used for protecting and fastening as well as mechanically consolidating the whole in an insulating resin [0074]. 
The prior art teaches an overmould resin to be incorporated to fully cover the batteries and create a flat surface [0074]. The instant claim recites a base insulator and an insulator on the protection layer that covers the film battery element; this feature of the instant claim is two separate resins, but the prior art teaches a single formed resin material [Fig 10]. The inclusion to make separable or integral is interpreted to be obvious to one having ordinary skill in the art, MPEP 2144.04, whereby applying a resin layer prior to assembly into the stack is an optimization of method of forming, the final structure between integral and separable are not materially different as the cells maintain structural integrity and electrical isolation from each other. 
The prior art teaches a stacked assembly having a head-to-toe construction as shown in Figure 10. The instant claim recites that the film battery element has an edge aligned with a corresponding edge of the base film battery element. There exists a common via that passes between each film battery layer whereby an edge that is contact with the via is shared between all layers that correspond to the via and exists in a perpendicular line from the plane of the substrate. Alternatively, there are edges that exist external to via, these edges are interpreted to be substantially aligned with each other and obvious to change the size and shape in order to control the power flux of the cell as a whole through the arrangement of cells respective to each other [0080]. 
Claim 14: Bedjauoi teaches each battery to comprise current collectors and a battery cell in contact with the current collectors (121, 122) such that the conductive paths formed by the pair of ias electrically connect to at least one current collector of each battery layer [Fig 3, 4, 10]. 
Claim 15: Bedjauoi teaches one conductive path includes one of the pair of the vias having electrical contact with a current collector in each of the base battery layer and the two or more battery layers [Fig 3, 10].
Claim 17: Bedjauoi teaches the utilization of chips in combination with various electronic devices known in the microelectronics industry [0003]. The utilization of micro batteries to use wires and connect to function are well known in the art to operate the battery [0053-0056]. Additionally, the claim could be interpreted such that the external most contacts of the vias represents the wiring layer whereby wires are intended to connect to the cell itself, no wires are actively claimed in the recitation of the instant claim.
Claim 20: The instant claim is a product by process claim whereby the final product of the instant method steps contains substantially the same structural features as that presented previously in the rejection. It is interpreted that a secondary support layer from element (110) that is removed in processing would not materially alter the final product of the prior art, and would still allow for the same structural features of the prior art to meet the instant claimed invention.
Claim 21: Bedjauoi teaches an electronic system and a plurality of film batteries within a package [Abstract]. Each of the film batteries [Fig 3]. Is taught to be within a package [Fig 4] whereby two conducting vias (471, 472) are common to teach of the batteries and comprise the film batteries therebetween [Fig 4, 5, 9]. The prior art establishes it is known to use a ‘head-to-toe’ configuration to  increase the power flux density [0080; Fig 10]. In this situation, the prior art ‘head’ cell is interpreted to be applicant’s base and prior art ‘toe’ cell is interpreted to be applicant’s two or more battery layers. The ‘head’ battery is interpreted to be shown by feature (1020) [Fig 10]. Applicant’s base substrate and protection layer do not have structural limitations separate from being associated with different cells in the stacking direction, applicant teaches each cell to comprise a layer for support and protection for short-circuit and mechanical failure [Fig 10]. Each film battery comprises a battery element located on the protection layer or base substrate as well as an insulator between cells [Fig 10]. The insulator of the instant claim is interpreted to be met by feature (792), an overmould resin which is used for protecting and fastening as well as mechanically consolidating the whole in an insulating resin [0074]. Bedjauoi teaches one conductive path includes one of the pair of the vias having electrical contact with a current collector in each of the base battery layer and the two or more battery layers [Fig 3, 10]. 
The prior art teaches an overmould resin to be incorporated to fully cover the batteries and create a flat surface [0074]. The instant claim recites a base insulator and an insulator on the protection layer that covers the film battery element; this feature of the instant claim is two separate resins, but the prior art teaches a single formed resin material [Fig 10]. The inclusion to make separable or integral is interpreted to be obvious to one having ordinary skill in the art, MPEP 2144.04, whereby applying a resin layer prior to assembly into the stack is an optimization of method of forming, the final structure between integral and separable are not materially different as the cells maintain structural integrity and electrical isolation from each other. It is additionally taught that the second battery layer of the two or more battery layers forms a direct contact with the protection layer of the first of the two or more battery layers [Fig 10].
The prior art teaches a stacked assembly having a head-to-toe construction as shown in Figure 10. The instant claim recites that the film battery element has an edge aligned with a corresponding edge of the base film battery element. There exists a common via that passes between each film battery layer whereby an edge that is contact with the via is shared between all layers that correspond to the via and exists in a perpendicular line from the plane of the substrate. Alternatively, there are edges that exist external to via, these edges are interpreted to be substantially aligned with each other and obvious to change the size and shape in order to control the power flux of the cell as a whole through the arrangement of cells respective to each other [0080]. 
Bedjauoi teaches the utilization of chips in combination with various electronic devices known in the microelectronics industry [0003]. The utilization of micro batteries to use wires and connect to function are well known in the art to operate the battery [0053-0056]. Additionally, the claim could be interpreted such that the external most contacts of the vias represents the wiring layer whereby wires are intended to connect to the cell itself, no wires are actively claimed in the recitation of the instant claim.
Claim 22: Bedjauoi teaches a battery having external connection for the purpose of connecting to external electronic devices known in the microelectronics industry [0003]. The utilization of micro batteries to use wires and connect to function are well known in the art to operate the battery [0053-0056]. The instant claim does not positively recite wires and their specific connections nor does the instant claim recite specific considerations for wiring of a battery to known utility. It is well within the skill of one of the art of microelectronics industry to wire a battery to a device and the features associated thereto. Bedjauoi teaches all positively recited structural elements of the instant invention.
Claim 26: Bedjauoi Figure 10 is modified to closely reflect the teaching of the prior art to the claimed structural features: 
    PNG
    media_image1.png
    454
    1115
    media_image1.png
    Greyscale

Bedjauoi teaches an electronic system and a plurality of film batteries within a package [Abstract]. Each of the film batteries [Fig 3]. Is taught to be within a package [Fig 4] whereby two conducting vias (471, 472) are common to teach of the batteries and comprise the film batteries therebetween [Fig 4, 5, 9]. The prior art establishes it is known to use a ‘head-to-toe’ configuration to  increase the power flux density [0080; Fig 10]. In this situation, the prior art ‘head’ cell is interpreted to be applicant’s base and prior art ‘toe’ cell is interpreted to be applicant’s two or more battery layers. The ‘head’ battery is interpreted to be shown by feature (1020) [Fig 10]. Applicant’s base substrate and protection layer do not have structural limitations separate from being associated with different cells in the stacking direction, applicant teaches each cell to comprise a layer for support and protection for short-circuit and mechanical failure [Fig 10]. Each film battery comprises a battery element located on the protection layer or base substrate as well as an insulator between cells [Fig 10]. The insulator of the instant claim is interpreted to be met by feature (792), an overmould resin which is used for protecting and fastening as well as mechanically consolidating the whole in an insulating resin [0074]. 
The prior art teaches an overmould resin to be incorporated to fully cover the batteries and create a flat surface [0074]. The instant claim recites a base insulator and an insulator on the protection layer that covers the film battery element; this feature of the instant claim is two separate resins, but the prior art teaches a single formed resin material [Fig 10]. The inclusion to make separable or integral is interpreted to be obvious to one having ordinary skill in the art, MPEP 2144.04, whereby applying a resin layer prior to assembly into the stack is an optimization of method of forming, the final structure between integral and separable are not materially different as the cells maintain structural integrity and electrical isolation from each other. 
The prior art teaches a stacked assembly having a head-to-toe construction as shown in Figure 10. The instant claim recites that the film battery element has an edge aligned with a corresponding edge of the base film battery element. There exists a common via that passes between each film battery layer whereby an edge that is contact with the via is shared between all layers that correspond to the via and exists in a perpendicular line from the plane of the substrate. Alternatively, there are edges that exist external to via, these edges are interpreted to be substantially aligned with each other and obvious to change the size and shape in order to control the power flux of the cell as a whole through the arrangement of cells respective to each other [0080]. 
Claim 27: Bedjauoi teaches conducting vias (471, 472) which are separated a distance and extend from the base current collector through the first protecting layer and second protecting layer wherein the base battery cell and first and second cells are located along a straight line drawn between the pair of conducting vias [Fig 5, 9, 10].

Claims 12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al (PGPUB 2017/0104195) and further in view of Mino et al (USPAT 7253494)
Claim 12: Bedjauoi teaches a second battery layer resin to be in contact with the protection layer of the first battery layer whereby there are no rigid materials therebetween as these layers make intimate contact with each other [Fig 10]. 
The base substrate of the prior art (110) is taught to be a borosilicate glass [0058], but is silent to teach a rigid semiconductor material
Mino teaches a battery mounted integrated circuit device [Abstract]. Mino teaches the substrate to be a semiconductor substrate in which the battery is mounted thereon [Col 2 Ln 12-30]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the substrate material selection of Bedjauoi to include a semiconductor material as taught by Mino in order to enable a use case for the battery to power an integrated circuit device [Col 2 Ln 13-53].
Claim 18, 19: Bedjauoi teaches the base substrate of the prior art (110) is taught to be a borosilicate glass [0058], but is silent to teach a silicon nitride.
Mino teaches a material layer of silicon nitride to be applied to protect a substrate [Col 3 Ln 45-50]. It is interpreted that Mino is to modify the Bedjauoi substrate to comprise an outer coating thereon. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the protection layer of Bedjauoi to include silicon nitride as taught by Mino in order to incorporate a battery into an integrated circuit design use case [Col 2 Ln 13-53]. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al (PGPUB 2017/0104195) and further in view of Berland et al (PGPUB 2019/0165342).
Claim 16: Bedjauoi teaches an via which is the same dimension from bottom to top [Fig 4].
Berlend teaches film batteries that have via structures that have a horizontal dimension enlarged from bottom to top of the battery layers and overlap each other in a horizontal plane with respect to the base substrate [Fig 5A, 6A]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the batteries of Bedjauoi to include a variable width via as taught by Berlend in order to allow for mechanical stacking and orientation of adjacent battery layers relative to each other, this mechanism of via formation mechanically stabilizes layers relative to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/              Primary Examiner, Art Unit 1723